Case 1:19-cv-00689-NRB Document 35-7 Filed 04/22/19 Page 1 of 9

EXHIBIT G

Case 1:19-cv-00689-NRB Document 35-7 Filed 04/22/19 Page 2 of 9

BuzzFeed .ews M

BUS|NESS

The 5 Best And Worst Short-Se|ling
Activists |n The Game
A new database has tracked the biggest winners and losers in activist

short-selling. Pershing Square's Bi|| Ackman, despite |-|erba|ite, is one of
the best; David Einhorn of Greenlight Capita|, isn't.

By Mariah Summers
Posted on August 8, 2014, at 3:58 p.m. ET

 

BuZZFeed NEWS The 5 Best And Worst Short-Se|ling Activists in The Game

 

B1'emicm Mcdermz`ri / Reuters / Reuters

In the hedge fund World, it's one thing to be a short seiler. It's quite
another, however, to be a short-selling activist _ someone Who
publishes their short ideas in an effort to garner public support to

bring down a company.

C e 1:19-0_\/-00689-N B ocument 35-7 .i|ed 04/22/,19 P e 3 of 9
Some sal§ort activists end:`ure ?ong, very public campaigns, fge

attention-seeking nature of Which can sometimes backflre. Still,
there's a lot of money to be made, and even sometimes a fraud to be
uncovered, When a short activist is right, according to a new database,
Activist Shorts Research, Which has aggregated publicly available data
on the performance of short activist campaigns In fact, Activist
Shorts' first study found that following a short activist on an
investment for a Week after announcing their position produced an

average 12.50/0 return for an investor.

Here's a look at the best and Worst in the short activism game.

Top 5 short activists based on average campaign return.
Remember, like golf, the more negative the number the better:

A|fred Little: -62.8% Return

 

Via mmblr.com

Alfred Little, a shop With 15 activist short campaigns under its belt, has
seen the stock fall dramatically at nearly every single company its
gone after. l\/lost notably, it had short investments in three companies
believed to be major business frauds, Where the Stocl< declined more

than nnO/n 2‘F1'n1' AiFrari T i++ip i1‘\`i'1‘nr111r'nri itc t‘\ncii'inn T1'\ ‘F:xr‘i' 211}1111' nnp

mw eagerriecv-eesse-NRB» nemmenrss-rv meese/zane “Page*¢ofe“ wm
of the fund's shorts had a declining stock price.

Gotham City Research: -48.7%

 

    

Vz`a tmnblr.com

Gotham City Research knows how to pick its activist shorts. While the
fund only has live activist short positions in its history, it has quite the
record - it successfully decreased the stock price in each one after
announcing its investment The fund's two biggest wins have come in
recent months, with Let's Gowex SA down more than 600/0 and

Quindell PLC down nearly 730/0 since ]une.

Geolnvesting: -48.5%

 

WM
A short activist powerhouse and vocal presence for its positions on
Twitter, Geolnvesting has initiated 38 short activist campaigns, more
than any hedge fund tracked by the database. And Geolnvesting seems
to be good at what they do, with nearly half of its campaigns's stock
declining by 900/o or more.

Spruce Point Capita|: -43.3%

 

Via tumbh'.com

Spruce Point Capital, run by Ben Axler out of New York, has some big
wins on its books, mostly focusing on companies it believes are major
business frauds. And while its most recent short campaign of Roomba
manufacturer iRobot, predicated on the belief that the company's
stock performance is benefitting from a bubble situation, is up 7.60/0
since l\/lay, all but one other of Axler's activist shorts have brought

down companies' stock in a pretty significant way.

Pershing Square: -42.8%

 

  

Vz`a tumblr.com

Bill Ackman's Pershing Square Capital has made recent waves with its
Herbalife short, a position Ackman has given increasingly intense
presentations on. Herbalife shares have continued to climb,
overshadowing Ackman's otherwise stellar short activism record. He's
won big betting against MBIA, Ambac Financial, Fannie Mae, Freddie
Mac, and Realty Income, earning his powerhouse hedge fund a spot in

the top five.

And the worst five according to Activist Shorts Research were...

Matt Berry: +19%

 

Vz`a tumbl')'.com

 

Case 1:19-cv-00689-NRB Document 35-7 Filed 04/22/19 Page 7 of 9
Berry has missed on three out of four short activist investments,

including Qihoo 360 Technology, which has returned a share price
gain of 1930/o since Berry published his short in May of 2012.

Anonymous Ana|ytics: +19.5%

 

Via tumblr.com

All but one of this investor collective's five activist short positions has
seen an increased stock price. I'd probably Want to stay anonymous as

well.

Richard Pearson: +22.2%

fitnth

SHUT uP MKE MY MoNEY *~;-:

 

VmHLHZCU`H§17J.:19-cv-00689-NRB Document 35-7 Filed 04/22/19 Page 8 of 9

Pearson's focus on medical and biotechnology companies has gotten
him in trouble on the short side. Out of 37 activist shorts he's
announced, four have seen triple-digit growth since his

announcement

Greenlight Capital: +23.2%

 

Vz`a giplzy.com

David Einhorn is one of the hedge fund industry's most revered
investors, but his Greenlight Capital's activist short book is not
deserving of such praise. Einhorn missed big on half of his dozen
activist short plays, including Moody's, which went up 1940/o and
McGraw-Hill, which has shot up 2210/0 since Einhorn's announcement

of his short stakes in those stocks.

Greenwich Research Group: +130.3%

 

 

Via giplz)/.com

This fund, with just three activist shorts, one of which saw a stock
price increase of 4000/0, should probably just stop.

3 Mariah Summers is a business reporter for BuzzFeed News and is based in New York. Summers

reports on hospitalityl travel and real estate.

Contact Mariah Summers at mariah.summers@buzzfeed.corn.

Got a confidential tip? Submit it here.

